     Case: 1:20-cv-00790-MWM Doc #: 1 Filed: 10/02/20 Page: 1 of 9 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

Chinedum Ndukwe, et al.                      :
                                             :
               Plaintiffs,                   :      Case No.
                                             :
v.                                           :      Judge:
                                             :
James L. Walker, Jr., et al.                 :      Magistrate Judge:
                                             :
               Defendants                    :

                                   NOTICE OF REMOVAL

       Defendant Cummings Law, LLP, pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, removes

this action from the Court of Common Pleas, Hamilton County, Ohio, to the United States District

Court for the Southern District of Ohio Western Division (the “District Court”). In support of

removal, Defendant states as follows.

       1.      Plaintiffs, Chinedum Ndukwe and Kingsley Consulting, LLC (“Plaintiffs”), filed

this civil action on September 19, 2019, in the Court of Common Pleas, Hamilton County, Ohio,

alleging claims for “extortion,” “coercion,” and intentional infliction of emotional distress. The

state court action is styled Chinedum Ndukwe, et al. v. James L. Walker, Jr., et al., Case No. A

1904437.

       2.      In their original complaint, Plaintiffs named five defendants, two of which were

sued under their true names and three of which were sued under fictitious names, to wit: James L.

Walker, Jr., J. Walker & Associates, L.L.C., John Doe, Jane Doe, and Attorney Doe.

       3.      This action was removed to this court on October 21, 2019 by Defendant James. L.

Walker, on the basis of diversity of citizenship, and was assigned case no. 1:19-cv-888. The

previously removed case was assigned to Judge Michael R. Barrett, and was subsequently
     Case: 1:20-cv-00790-MWM Doc #: 1 Filed: 10/02/20 Page: 2 of 9 PAGEID #: 2




transferred to Judge Timothy S. Black and then to Judge Matthew W. McFarland. On June 12,

2020, it was remanded to the Court of Common Pleas, Hamilton County, Ohio. (See Doc. 18 (case

no. 1:19-cv-00888)).

          4.    On September 22, 2020, Plaintiffs filed an amended complaint in the state court

action adding Cummings Law, LLP as a new Defendant, substituting Theodore P. Cummings in

place of Defendant Attorney Doe, removing one of their original causes of action (intentional

infliction of emotional distress), and adding several new causes of action. Plaintiffs’ amended

complaint, the operative pleading at the time of this notice of removal, alleges claims against all

Defendants, “jointly and severally,” for “extortion” (count one), “coercion” (count two),

defamation/libel (count three), false light invasion of privacy (count four), and civil conspiracy

(count five).

          5.    With respect to Plaintiffs’ original complaint, the docket reflects that John Doe was

served on September 19, 2019; Jane Doe was served on September 25, 2019; and Attorney Doe

(now named as Theodore P. Cummings) was served on September 24, 2019; J. Walker &

Associates, L.L.C was served on September 30, 2019; and James L. Walker, Jr. was served on

September 30, 2019. All of these parties were served with Plaintiffs’ amended complaint on

September 22, 2020 by service upon the undersigned, their counsel of record in the state court

action.

          6.    Defendant Cummings Law, LLP has not yet been served in accordance with the

pertinent provisions of the Ohio Rules of Civil Procedure.

          7.    Defendant Cummings Law, LLP has not filed any responsive pleadings or motions

in the state court case. In compliance with 28 U.S.C. § 1446(a), copies of all process, pleadings,




                                                  2
     Case: 1:20-cv-00790-MWM Doc #: 1 Filed: 10/02/20 Page: 3 of 9 PAGEID #: 3




and orders from the state court action are attached hereto as Exhibit A. Additionally, a Civil Cover

Sheet and Supplemental Civil Cover Sheet are being filed along with this notice of removal.

        8.      This removal is timely under 28 U.S.C. §§ 1446(b)(2)(B). Defendant Cummings

Law, LLP has not yet been served with process in this case, and even if it were considered to have

been properly served on September 22, 2020, the date that Plaintiffs’ amended complaint naming

it as a Defendant was filed, the date of filing of this notice of removal would be within 30 days of

that date.

        9.      The District Court is the proper venue for removal under 28 U.S.C. § 1441(a)

because the District Court encompasses Hamilton County, Ohio pursuant to 28 U.S.C. § 115(b)(2).

        10.     Jurisdiction in this case is proper in the District Court, and this action is removable,

under 28 U.S.C. § 1331 as involving a substantial federal question. See Nayyar v. Mt. Carmel

Health Sys., No. 2:12cv189, 2012 WL 3929830, at *2 (S.D. Ohio Sept. 10, 2012) (citing Mikulski

v. Centerior Energy Corp., 501 F.3d 555, 568 (6th Cir. 2007) (en banc)).

        While Plaintiffs have artfully drafted their amended complaint so as to avoid explicitly

citing to a federal statute as the basis for their civil conspiracy claim (count five), it is clear that

this claim necessarily raises a disputed federal question. This Court’s decision in H.R. ex rel.

Reuter v. Medtronic, Inc. is illustrative. 996 F.Supp.2d 671, 680 (S.D. Ohio 2014). In that case,

the court explained that it would “be required to decide as a threshold question whether [the]

defendants violated federal law” in order to decide the plaintiffs’ state law claims, the case

“present[ed] a substantial federal question.” Id. (citing Hartland Lakeside Joint No. 3 Sch. Dist. v.

WEA Ins. Corp., No. 12–C–154, 2012 WL 1424731, at *5 (E.D. Wis. 2012) (substantial federal

question existed where, “[a]lthough the elements of the claims asserted by the plaintiffs are

governed by state law, the threshold issues that will determine liability require the interpretation




                                                   3
     Case: 1:20-cv-00790-MWM Doc #: 1 Filed: 10/02/20 Page: 4 of 9 PAGEID #: 4




of federal statutes and regulations”)); see also Jenkins v. Medtronic, Inc., 984 F.Supp.2d 873, 878

(W.D. Tenn. 2013).

       The same reasoning applies to Plaintiffs’ civil conspiracy claim in this case. At the heart

of their amended complaint is Plaintiffs’ allegation that certain conduct by Walker and Cummings

– namely “false statements and/or direct threats and/or threat[s] by innuendo…[made with the

intention to] extort $10,000,000.00 or a substantial seven (7) figure monetary payment from

Plaintiffs” – constitutes “criminal and civil extortion as a matter of law.” Plaintiffs argue in

paragraph 87 that this conduct “is criminal and civil extortion as a matter of law,” without

clarifying to what specific law they are referring. In paragraph 91, Plaintiffs argue that this alleged

conduct violates Ohio Rev. Code § 2905.11(A)(1), (4), and (5) (Ohio’s extortion law). Plaintiffs

further allege that Jane & John Doe “retained[], communicated with and/or authorized” Walker

and Cummings to undertake said acts, and accordingly, Plaintiffs seek to hold them liable for the

same on an agency or vicarious liability theory, but they do not allege any acts by either of the

Does that would, in and of themselves, constitute extortion.

       On these allegations, Plaintiffs’ lodge a claim against all Defendants under Ohio Rev. Code

§ 2307.60(A)(1), which authorizes a civil action to seek redress for damages caused by a criminal

act. Plaintiffs also lodge a civil conspiracy claim against all Defendants. In that claim, Plaintiffs

allege that “Defendants entered into [a] malicious combination with the understanding, intention

and/or design to commit the underlying tortious act[] of extortion[.]” Unlike in their extortion

claim, Plaintiffs carefully avoid making any reference at all to the underlying extortion law they

accuse the Defendants of having violated. An examination of Plaintiffs’ factual allegations, the

interplay between Ohio Rev. Code § 2307.60(A)(1) and Ohio and federal criminal laws governing

extortion, and the federal criminal complaint against embattled attorney Michael Avenatti (upon




                                                  4
      Case: 1:20-cv-00790-MWM Doc #: 1 Filed: 10/02/20 Page: 5 of 9 PAGEID #: 5




which Plaintiffs rely heavily), demonstrate that Plaintiffs’ civil conspiracy claim artfully sets forth

a claim under federal law, under the guise of Ohio Rev. Code § 2307.60(A)(1), and further, that in

order to succeed on this claim, Plaintiffs would necessarily have to establish that Defendants

violated a federal law.

         In the course of the litigation between the parties in Ohio state court, Plaintiffs have

referenced the Avenatti complaint on multiple occasions, analogizing that case to Defendants’

actions in allegedly attempting to extort Plaintiffs. Recently, Plaintiffs did so on the record. In a

reply brief filed on September 28, 2020,1 Plaintiffs’ explicitly labeled Defendants’ alleged conduct

– threatening to go to the media, etc., unless Ndukwe paid ten million dollars – as “Avenatti-like

threats.” Michael Avenatti was federally charged was charged with Extortion and Conspiracy to

Extort, under 18 U.S.C. § 875 and 18 U.S.C. § 1951.2 Those statutes differ notably from Ohio’s

extortion statute. Compare Ohio Rev. Code § 2905.11(A). In support of their position, Plaintiffs

also cite to the “leading case of Flatley v. Mauro[, 39 Cal. 4th 299, 139 P.3d 2 (2006)], [in which]

the California Supreme Court considered a demand letter and phone conversation strikingly similar

to those described herein and held that the ‘letter and subsequent phone calls constitute criminal

extortion as a matter of law.’” That case addressed extortion under California law, which – unlike

Ohio’s extortion law – substantially mirrors federal extortion law. See Cal. Penal Code § 518; Id.,

at 326–28.

         Further confirmation that Plaintiffs’ civil conspiracy claim is premised upon federal law

comes from the fact that Plaintiffs could not possibly have a viable claim for civil conspiracy to




1
 This argument appears on page 3 of Plaintiffs’ reply in support of their motion to consolidate this matter with another
case between some of the same parties which is currently pending in the Hamilton County Court of Common Pleas.
2
  See the Avenatti Complaint, attached as Exhibit B and also accessible at https://www.justice.gov/usao-sdny/press-
release/file/1147451/download.


                                                           5
     Case: 1:20-cv-00790-MWM Doc #: 1 Filed: 10/02/20 Page: 6 of 9 PAGEID #: 6




commit extortion under Ohio law on the facts alleged in their amended complaint. In order to

establish an underlying tortious act that could serve as the basis for liability for civil conspiracy,

Plaintiffs would have to demonstrate that Jane Doe and John Doe committed a criminal act, i.e.,

conspiracy to extort, in order to satisfy Ohio Rev. Code § 2307.60 – otherwise, there would be no

criminal act upon which a recovery could lie. But Plaintiffs allege that only Walker and Cummings

committed actual acts of extortion. As to their extortion claim, Plaintiffs seek to hold the Does

jointly liable merely through some form of vicarious liability. But § 2307.60 only allows for

recovery for criminal acts, and Ohio law does not recognize criminal liability for a conspiracy to

commit extortion. Put another way, a conspiracy to extort is not a recognized crime under Ohio

law. Rather, under Ohio criminal law, a person may only be convicted of conspiracy to commit

the specifically enumerated crimes which are listed in subsection (A) of Ohio Rev. Code § 2923.01.

Extortion is not included. Id.

       Retaining, communication with or authorizing Walker and Cummings, therefore, would

not be enough to establish extortion on the part of the Does. Accordingly, on the facts alleged, the

Does could not have committed extortion and thus could not be held liable for civil conspiracy to

commit extortion. Under Ohio law, any vicarious liability Plaintiffs wish to impose must be

vicarious criminal liability, as opposed to vicarious civil liability, and Plaintiffs cannot make

this showing on the facts alleged. By contrast, under federal criminal law, an individual can be

charged with conspiracy to extort, and a criminal act entailing such a conspiracy could form the

basis of a claim under Ohio Rev. Code § 2307.60. See 18 U.S.C. § 875; 18 U.S.C. § 1951. This is

presumably why Plaintiffs decline to identify under what law the alleged extortion underlying their

civil conspiracy claim occurred. Because Ohio law would not impose liability, they instead turn to

federal extortion law. § 2307.60 only permits a civil recovery for criminal acts.




                                                  6
     Case: 1:20-cv-00790-MWM Doc #: 1 Filed: 10/02/20 Page: 7 of 9 PAGEID #: 7




       Thus, Plaintiffs’ civil conspiracy claim is grounded in federal law and would necessarily

require Plaintiffs to establish that Defendants committed a violation of federal law. Accordingly,

this case presents a substantial federal question.

       11.     This case is, therefore, one that Defendant Cummings Law, LLP may remove to

this Court pursuant to 28 U.S.C. §§ 1441 and 1446.

       12.     Pursuant to 28 U.S.C. § 1446(d), written notice of this removal has been provided

simultaneously to Plaintiffs’ counsel and to the Court of Common Pleas, Hamilton County, Ohio.

       13.     In accordance with 28 U.S.C. §§ 1446(b)(2) and pursuant to the attached consent

to removal, all properly joined and served Defendants in this action consent to removal.

       14.     No admission of fact, law or liability is intended by this Notice of Removal, and

Defendant Cummings Law, LLP expressly reserves all defenses, affirmative defenses, and motions

otherwise available to it. Defendant Cummings Law, LLP further reserves the right to amend or

supplement this Notice of Removal.

       WHEREFORE, pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Cummings

Law, LLP removes this action from the Court of Common Pleas of Hamilton County, Ohio.

                                               Respectfully submitted,

                                               /s/ Alexander J. Durst_______________
                                               Alexander J. Durst            0089819
                                               Attorney for Defendants
                                               The Durst Law Firm
                                               810 Sycamore St., 2nd Floor
                                               Cincinnati, OH 45202
                                               Tel: (513) 621-4999
                                               Fax: (513) 621-0200
                                               Email: alex@durstlawfirm.com




                                                     7
    Case: 1:20-cv-00790-MWM Doc #: 1 Filed: 10/02/20 Page: 8 of 9 PAGEID #: 8




                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served via electronic mail to
Jeffrey T. Kenney, Esq., Melanie M. Lennon, Esq., John L. O’Shea, Esq., Jill T. O’Shea, Esq.,
Donald J. Rafferty, Esq., and R. Scott Crowell, III, Esq., counsel for Chinedum Ndukwe and
Kingsley Consulting, LLC, at their addresses of record, on October 2, 2020.

                                            /s/ Alexander J. Durst_______________
                                            Alexander J. Durst            0089819




                                               8
    Case: 1:20-cv-00790-MWM Doc #: 1 Filed: 10/02/20 Page: 9 of 9 PAGEID #: 9




                                 CONSENT TO REMOVAL

        Defendants James L. Walker, Jr., J. Walker & Associates, L.L.C., John Doe, Jane Doe, and
Theodore P. Cummings, through their undersigned counsel, hereby consent to the removal of this
action to this court by Defendant Cummings Law, LLP.

                                            /s/ Alexander J. Durst_______________
                                            Alexander J. Durst            0089819
                                            Attorney for Defendants
                                            The Durst Law Firm
                                            810 Sycamore St., 2nd Floor
                                            Cincinnati, OH 45202
                                            Tel: (513) 621-4999
                                            Fax: (513) 621-0200
                                            Email: alex@durstlawfirm.com




                                               9
